DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Percentages are disclosed in the tables on pages 26 – 27, but it is not disclosed what the percentages are of (weight, etc).
Appropriate correction is required.

Claim Objections
Claims 21 – 22 are objected to because of the following informalities:  Claims 21 – 22 do not further limit Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘soft’ is indefinite as its meaning is unclear. How soft is soft?


5.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the 

6.	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘and forming’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘forming.’ The phrase ‘core the’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘core comprising the.’ The phrase ‘layer comprises’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘layer which comprises.’





Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.       Claims 1 – 2, 4 – 5, 7, 9 – 10, 12 – 13, 15, 17, 19, 21 – 22, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fanfani (WO 2011/138320 A1).
With regard to Claim 1, Fanfani et al disclose a film that is crosslinked (paragraph 0097) comprising, in Example 2, a film having an average thickness of 51 microns and comprising a 

With regard to Claim 4, the claimed tensile strength is therefore disclosed.
With regard to Claim 5, the claimed elongation at break is disclosed (paragraph 0078).
With regard to Claim 7, an inner gas barrier is therefore disclosed.
With regard to Claim 9, two inner polyamide layers are therefore disclosed, and the claimed percentage of polyamide in the film is therefore disclosed.
With regard to Claim 10, the inner polyamide layers consist of a crystalline polyamide (paragraph 0088).
With regard to Claim 12, the claimed melting point is therefore disclosed, and inner polyamide layers comprising 100% polyamide by weight are therefore disclosed.
With regard to Claims 13, 15 and 17, the polyamide layer therefore does not comprise amorphous polyamides.
With regard to Claim 19, a second inner bulk layer is therefore disclosed.
With regard to Claims 21 – 22 and 24, the claimed modulus is therefore disclosed.
With regard to Claim 26, the support comprises polypropylene (paragraph 0106).

9.       Claims 1 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashashi et al U.S. Patent No. (6,329,465 B1) in view of Fanfani (WO 2011/138320 A1).
With regard to Claim 1, Takahashi et al disclose a laminated film sealant having a Young’s modulus of 3,500 kg/cm2 and a thickness of 10 to 60 m (column 57, lines 29 – 36); the film is a multi – layer film (column 6, lines 28 – 34), therefore comprising two layers, and each layer comprises a composition comprising LDPE (column 6, lines 38 – 50); the laminated film 
Fanfani et al teach  a vacuum skin package comprising a film  heat sealed to a support member (paragraph 0112), therefore welded to a support, onto which a product is loaded, because it is positioned on the support member, and a vacuum  used to conform the film to the shape of the product (paragraph 0112) for the purpose of enclosing food (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for  a vacuum skin package comprising a film  welded to a support, onto which a product is loaded, and a vacuum  used to conform the film to the shape of the product, in order to enclose food as taught by Fanfani et al. The film would therefore be a web that is draped over the product and welded to the part of the support not covered by the product.
With regard to Claim 26, a support comprising  polypropylene is taught by Fanfani et al (paragraph 0106).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782